Citation Nr: 0503957	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty in the military from 
November 1993 to June 1997.  

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied, inter 
alia, her claim for service connection for Meniere's disease.  
She appealed to the Board of Veterans' Appeals (Board).  
During the pendency of her appeal, the veteran moved from 
Hermitage, Tennessee, to Decatur, Alabama, so the RO in 
Montgomery, Alabama, assumed jurisdiction over her case.  
That RO certified her appeal to the Board.

The case was previously before the Board in June 2001 and 
June 2004, when the issue on appeal was remanded for further 
action by the RO.

In June 2004, the Board noted that the record was incomplete 
in this case.  Specifically, the record at that time did not 
contain the veteran's notice of disagreement, or evidence of 
her appeal to the Board (such as VA Form 9, which has since 
been associated with the claims folder).  Further, no 
Statement of the Case was available, and only what appeared 
to be a printed copy of an electronic version of the Board's 
prior remand in this case, but not the original, signed 
remand order was in the folder.  The record did include an 
Appeal Certification Worksheet, however, indicating that a 
notice of disagreement and a VA Form 9 (or its equivalent) 
had been filed timely, and that a Statement of the Case had 
been prepared.  The Board remanded the case for these items 
to be associated with the claims folder.  Although the RO has 
not been able to associate these items with the claims 
folder, the Board will nonetheless proceed with appellate 
adjudication in this case.




FINDINGS OF FACT

The veteran's Meniere's disease was first identified several 
years after her release from service and is not related to 
any incident of such service, to include the in-service 
symptoms of dizziness, headaches and nausea.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in September 1999; the supplemental 
statements of the case dated in August 2002, May 2003, 
October 2003, February 2004, and October 2004; the Board 
remand dated in June 2001; and the letters dated in May 2003 
and July 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2003 and July 2003 letters 
specifically invited the veteran to give VA any additional 
evidence she had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  An VA 
medical opinion regarding questions at issue has been 
obtained in this case.  The available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  The veteran alleged in her August 2000 
Notice of Disagreement (NOD) and in her February 2001 
Substantive Appeal (on VA Form 9) that she had experienced 
various symptoms during service-most notably, vomiting, 
vertigo, and nausea, which were misdiagnosed for other 
conditions such as acute gastroenteritis, migraine headaches, 
etc., when, in actuality, those symptoms were early 
manifestations of her Meniere's disease, although it was not 
diagnosed until after her service in the military had ended.  

Her service medical records (SMRs) do, in fact, indicate that 
she received treatment on various occasions while in the 
military.  In July 1995, the veteran presented with 
complaints of nausea and vomiting.  In September 1995, the 
veteran complained of a throbbing, unilateral, left-sided 
headache.  A subsequent medical appointment report, dated 
that month, lists dizziness and headache as the veteran's 
chief complaints.  The veteran reported that she had been 
treated previously with Imitrex, with good result.  A history 
taken at that time also indicated that the veteran was taking 
birth control pills.  Clinical impression was of vascular 
headaches, with a finding of no nystagmus on physical 
examination.  The veteran presented with complaints of 
"N/V/D/H/A" in September 1996, and was diagnosed with acute 
gastroenteritis.  Meniere's disease never was diagnosed while 
in service.  

Following service, February and March 1999 statements from 
one of the veteran's private physicians, W.G. Strickland, 
M.D., Ph.D., who saw her on referral at the request of Jack 
Kevin Heath, M.D., indicated that she "may have 
early Meniere's disease."  The results of an April 1999 VA 
general medical examination also did not confirm that she has 
Meniere's disease since she had a normal neurologic 
examination.  But the examining VA physician acknowledged, 
nonetheless, that she possibly still had the condition-
pointing out that she experienced episodic dizziness with 
related nausea and headaches, and that she was scheduled to 
undergo further clinical evaluation and workup later that 
week by a neurologic specialist.

The neurologic specialist, Mitchell K. Schwaber, M.D., who 
saw the veteran in April 1999 for the referral consultation 
alluded to above diagnosed "[p]ossible Meniere's disease."  
And he recommended that she undergo a vestibular workup-
including an electronystagmography (ENG), posturography, 
and electrocochleography, to either confirm or rule out the 
diagnosis.  The veteran subsequently underwent the ENG in 
June 1999, and after considering the results of it Dr. 
Schwaber diagnosed "[p]robable Meniere's disease" involving 
the left ear.  He also indicated the veteran had experienced 
four major episodes during the immediately preceding six 
weeks.  He prescribed medication, including for her recurring 
dizziness; discussed the possible need to insert an EM shunt; 
and indicated that if her symptoms continued to get worse at 
their current pace, she would need surgery.  He also told her 
to return to his office for a follow-up appointment in 
six to eight weeks.

The veteran returned to Dr. Schwaber's office in July 1999 
for her follow-up appointment, and he indicated that she 
continued to experience episodic vertigo.  Dr. Schwaber 
opined that it was clear that the vertigo was in her left ear 
because it had progressed another 15 to 30 decibels, 
particularly in the low frequencies on the left side 
(he based that statement on a comparison of the results of 
hearing tests).  Dr. Schwaber went on to note that the 
veteran's problems had become life-altering, and that he had 
discussed with her the options that she had-which included:  
gentamycin profusion, vestibular nerve section, and an EM 
shunt.  She elected to have the EM shunt inserted, so Dr. 
Schwaber scheduled her for the procedure.  She underwent the 
surgery for her Meniere's disease in August 1999; the 
procedure involved the insertion of a left endolymphatic 
mastoid shunt and exploration of the middle portion of her 
ear.  

The veteran received post-operative treatment on a number of 
occasions during the months since, including later in August 
1999, and more recently in October 1999 and February 2000.  
During the latter post-operative consultation, she indicated 
that she had been involved in a motor vehicle accident in 
December 1999-when she was slammed from behind and suffered 
a blow to her head.  And since then, she reportedly had 
experienced a stabbing pain in her left ear, some tinnitus, 
and pain in the right side of her neck.

Treatment records from J. L. Hinton, M.D., dated from October 
2002 to May 2003, reflect that the veteran's motor, sensory 
and coordination abilities were normal.  Her ears were 
characterized as normal.  There was no nystagmus, and her 
gait was normal.  Dr. Hinton concluded that there was not 
much evidence of Meniere's shown, other than by history.

At the time of a January 2003 VA examination, the veteran's 
major complaint was of dizziness.  She had no complaints of 
discharge or drainage from the ears, pain or pruritus 
affecting the ears.  Following an examination, the relevant 
clinical diagnosis was of left Meniere's disease, involving 
cochlear and vestibular aspects.  It was noted that the 
veteran had received shunt surgery for this disorder, with 
some improvement.

Regarding the question of etiology, the VA examiner provided 
the following opinion:

. . . The question at hand is whether or 
not presenting symptoms of nausea, 
dizziness and headaches can implicate 
early manifestations of Meniere's that 
were not recognized on those [in-
service] medical encounters.  After 
going back and carefully reviewing those 
encounters, there is one occasion where 
all of these symptoms were lumped 
together in an abbreviation, presumably 
by the clerk entering information into a 
data field as being the reason for the 
visit.  This "D" could be interpreted 
as dizziness, but the text of the 
evaluating party's note makes no mention 
of dizziness, but does mention diarrhea.  
Hence, I feel diarrhea was the complaint 
that the clerk noted.  Nevertheless, 
dizziness was mentioned on the follow-up 
visit a day to two later.  This is, 
again, entered by the clerk as the 
reason for the encounter.  Still, the 
evaluating party made no mention of 
dizziness, but did comment that the 
diarrhea improved with medication.  
Other visits, for what turned out to 
conclude as impressions of acute 
gastroenteritis, impressed me as having 
too many other constitutional symptoms 
to attribute to possible early 
manifestation of Meniere's.  By this I 
mean that there were some complaints of 
fever or associated diarrhea, more 
clearly a presentation that I personally 
would interpret as acute 
gastroenteritis, without suspicion for 
Meniere's.

The headaches were sometimes the only 
presenting symptom and sometimes with an 
additional complaint of dizziness.  This 
raises an interesting consideration that 
is difficult to evaluate clinically.  
Within the differential diagnoses for 
evaluating patients with complaints of 
dizziness, one must consider the 
possibility of basilar migraine.  This 
is considered to be a rather rare 
presentation and usually requires a 
collaborative evaluation between 
Otolaryngologist and Neurologist.  
Still, I find nothing to support this in 
reviewing these records.

An additional observation and 
impression, from reviewing all of this, 
is that the veteran had many 
presentations for evaluation and 
treatment for complaints of headaches, 
often with good documentation of 
currently taken medications, including 
birth control pills, which is well 
recognized.  Furthermore, the veteran 
had numerous Gynecologic visits and this 
was apparently not dealt with there 
either.

So, my overall impression is that I do 
not find any good supporting evidence, 
from a review of these records, that 
there were early symptoms of Meniere's 
for this individual while on active 
duty. . . .

A private August 2003 treatment record shows that the veteran 
had no positional, spontaneous, or Gaze evoked Nystagmus.  
The Dix Hallpike maneuver provoked no nystagmus or vertigo 
for either ear, and there was caloric weakness in the right 
ear.

Legal Criteria and Analysis.  VA law and regulations provide 
that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The veteran contends that she currently suffers from 
Meniere's disease, which was incurred during military 
service.  As noted above, the veteran's service medical 
records reflect that the veteran was not diagnosed with this 
disorder.  There is no evidence of a diagnosis of Meniere's 
disease for several years following service.  The Board finds 
that the lack of evidence of treatment following service 
weighs against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

With respect to the symptoms suffered by the veteran during 
service, to include dizziness, headaches and nausea, the 
January 2003 VA examiner stated that they were not early 
manifestations of Meniere's disease, as argued by the 
veteran.  On the other hand, the VA examiner reasoned that 
she had too many other constitutional symptoms present during 
service to attribute these complaints to the disorder at 
issue.  Further, the VA examiner associated the veteran's in-
service headaches with medications taken at the time.  As a 
result, the examiner concluded that the veteran's Meniere's 
disease was not related to the symptoms she experienced 
during her military service.  Accordingly, based on the 
entire record, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for Meniere's disease.

The veteran has asserted that her disorder began in service, 
and the Board has considered her contentions in this regard.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion, her lay statements are of little 
probative value and cannot serve as a basis for granting 
service connection for Meniere's disease.  See Heuser v. 
Brown, 7 Vet. App. 379, 384 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Meniere's disease.


ORDER

Entitlement to service connection for Meniere's disease is 
denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


